Citation Nr: 1020199	
Decision Date: 06/02/10    Archive Date: 06/10/10

DOCKET NO.  08-29 926A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Whether the reduction from 40 percent to 10 percent for 
internal derangement of the left knee, status postoperative, 
was proper.

2.  Whether the reduction from 10 percent to 0 percent for 
instability of the left knee was proper.

3.  Entitlement to an additional period of convalescence 
under 38 C.F.R. § 4.30 for the left knee surgery in August 
2007. 

4.   Entitlement to an evaluation greater than 10 percent for 
left knee internal derangement, status post operative, from 
December 1, 2007.


ATTORNEY FOR THE BOARD

L. B. Yantz, Associate Counsel




INTRODUCTION

The Veteran served on active duty from March 1987 to December 
1992.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from November 2006 and February 2007 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Winston-Salem, North Carolina.

The Board notes that the Veteran reported that his medication 
is causing stomach problems.  If he wants to file a claim for 
a stomach disorder, he should do so with specificity at the 
RO.

The issues of entitlement to an additional period of 
convalescence under 38 C.F.R. § 4.30 for the left knee 
surgery in August 2007 and entitlement to an evaluation 
greater than 10 percent for left knee internal derangement, 
status post operative, from December 1, 2007 are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the Veteran if further action 
is required on his part.


FINDINGS OF FACT

1.  A February 2003 rating decision awarded a 40 percent 
rating for internal derangement of the left knee based on 
reported limitation of extension to 25 degrees.  

2.  An October 2003 VA examination revealed full range of 
motion with pain at the extremes and some slight 
anteroposterior instability.

3.  A November 2003 rating decision granted a separate 10 
percent rating for instability effective October 18, 2003.  

4.  A January 2004 rating decision noted improvement had been 
shown in the internal derangement disability, but continued 
the 40 percent evaluation and noted a future review 
examination would be scheduled.

5.  A July 2006 VA examination noted full extension and 
flexion limited to, at worst, 90 degrees upon repetitive 
motion; instability was not shown on objective examination.  

6.  An April 2007 VA orthopedic treatment note revealed full 
range of motion of the left knee and no instability. 


CONCLUSIONS OF LAW

1.  The reduction in the evaluation of internal derangement 
of the left knee, status postoperative, from 40 percent to 10 
percent was proper.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.105(e), 3.344, 4.71a, Diagnostic Codes 5003, 
5260, 5261 (2009).

2.  The reduction in the evaluation of instability of the 
left knee from 10 percent to 0 percent was proper.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.105(e), 
3.344, 4.71a, Diagnostic Code 5257 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

The notice requirements of the VCAA require VA to notify the 
claimant of any evidence that is necessary to substantiate 
the claim, as well as the evidence VA will attempt to obtain 
and which evidence he is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between a veteran's service and the disability, 
degree of disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Such notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id.; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, the VCAA notice requirements may be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 
121.

In this case, the issues on appeal arise from a reduction in 
evaluation following a routine future examination.  In a July 
2005 letter, the RO provided notice to the Veteran indicating 
that an examination was being scheduled and that he should 
submit evidence showing the current level of disability.  The 
letter also advised the Veteran of what information and 
evidence must be submitted by the Veteran and what 
information and evidence will be obtained by VA.   A March 
2006 letter advised the Veteran of the information and 
evidence needed to establish a disability rating and an 
effective date.  An August 2006 letter advised the Veteran of 
the proposal to reduce the evaluation assigned to internal 
derangement of the left knee, status postoperative, and 
provided the appropriate due process.  In addition, a 
November 2006 letter advised the Veteran of the proposal to 
reduce the evaluation assigned to instability of the left 
knee and provided the appropriate due process. The case was 
last adjudicated in August 2009.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file include the 
Veteran's service treatment records, private treatment 
records, VA treatment records, and VA examination reports.

As discussed above, the Veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran was an active 
participant in the claims process by responding to notices 
and providing written argument.  Thus, appropriate due 
process was provided and there is no prejudice in addressing 
this case on the merits.

Analysis

The Board has reviewed all of the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claims and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2009).  
Separate diagnostic codes identify the various disabilities.  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2 (2009); resolving any reasonable doubt regarding the 
degree of disability in favor of the claimant, 38 C.F.R. 
§ 4.3 (2009); where there is a question as to which of two 
evaluations apply, assigning a higher of the two where the 
disability picture more nearly approximates the criteria for 
the next higher rating, 38 C.F.R. § 4.7 (2009); and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disability upon the 
person's ordinary activity, 38 C.F.R. § 4.10 (2009).  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as disabled.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 
(2009); see also 38 C.F.R. §§ 4.45, 4.59 (2009).

When reduction in the evaluation of a service-connected 
disability is contemplated and the lower evaluation would 
result in a reduction or discontinuance of compensation 
payments, a rating proposing the reduction or discontinuance 
will be prepared setting forth all material facts and 
reasons.  The beneficiary must be notified at his latest 
address of record of the contemplated action and furnished 
detailed reasons therefor.  The beneficiary must be given 60 
days for the presentation of additional evidence to show that 
compensation payments should be continued at the present 
level.  38 C.F.R. § 3.105(e) (2009).

In addition, 38 C.F.R. § 3.344 provides that rating agencies 
will handle cases affected by change of medical findings or 
diagnosis, so as to produce the greatest degree of stability 
of disability evaluations consistent with the laws and VA 
regulations governing disability compensation and pension.  
It is essential that the entire record of examination and the 
medical-industrial history be reviewed to ascertain whether 
the recent examination is full and complete, including all 
special examinations indicated as a result of general 
examination and the entire case history.  Examinations which 
are less thorough than those on which payments were 
originally based will not be used as a basis for reduction.  
Ratings for diseases subject to temporary or episodic 
improvement will not be reduced on the basis of any one 
examination, except in those instances where all of the 
evidence of record clearly warrants the conclusion that 
sustained improvement has been demonstrated.  Moreover, where 
material improvement in the physical or mental condition is 
clearly reflected, the rating agency will consider whether 
the evidence makes it reasonably certain that the improvement 
will be maintained under the ordinary conditions of life.  38 
C.F.R. § 3.344(a) (2009).

However, the provisions of 38 C.F.R. § 3.344(c) specify that 
the above considerations are required for ratings which have 
continued for long periods at the same level (five years or 
more), and that they do not apply to disabilities which have 
not become stabilized and are likely to improve.  Therefore, 
reexaminations disclosing improvement, physical or mental, in 
these disabilities will warrant a reduction in rating.  38 
C.F.R. § 3.344 (2009).

With respect to internal derangement of the left knee, status 
postoperative, a February 1993 rating decision granted 
service connection at 40 percent, effective December 12, 
1992.  By rating action dated in August 2006, the RO proposed 
to reduce the evaluation to 10 percent.  In the November 2006 
rating decision on appeal, the RO reduced the evaluation to 
10 percent, effective February 1, 2007.  

With respect instability of the left knee, a November 2003 
rating decision granted a separate service-connected rating 
of 10 percent, effective October 18, 2003.  By rating action 
dated in November 2006, the RO proposed to reduce the 
evaluation to 0 percent.  In the February 2007 rating 
decision on appeal, the RO reduced the evaluation to 0 
percent, effective May 1, 2007.

As an initial matter, the Board notes that because the 40 
percent rating for internal derangement of the left knee, 
status postoperative, was in effect for a period exceeding 
five years (from December 12, 1992 through January 31, 2007), 
the provisions of 38 C.F.R. § 3.344(a) and (b) regarding 
stabilization of disability ratings apply.  However, because 
the 10 percent rating for instability of the left 
knee was in effect for a period not exceeding five years 
(from October 18, 2003 through April 30, 2007), the 
provisions of 38 C.F.R. § 3.344(a) and (b) regarding 
stabilization of disability ratings do not apply to that 
disability.  See 38 C.F.R. 
§ 3.344 (2009).

The Board also notes that appropriate due process procedures 
were followed with respect to both rating reductions.  
Specifically, in an August 2006 letter, the Veteran was 
informed of the proposed reduction for the internal 
derangement of the left knee and of his right to submit 
evidence showing that such change should not be made.  
Thereafter, a November 2006 rating decision reduced the award 
prospectively, effective February 1, 2007.  Likewise, a 
November 2006 letter advised the Veteran of the proposal to 
reduce the evaluation of his left knee instability from 10 
percent to 0 percent and of his right to submit evidence 
showing that such change should not be made.  A February 2007 
rating decision implemented that reduction, effective May 1, 
2007.  Thus, the due process procedures set forth in 
38 C.F.R. § 3.105(e) were met with respect to both issues.  


Left knee internal derangement, status postoperative

Service connection for internal derangement of the left knee 
was established in a February 1993 rating decision.  Based on 
a VA examination showing limitation of extension to 25 
degrees, the RO assigned a 40 percent rating under Diagnostic 
Code 5261, effective December 12, 1992.  The rating decision 
noted that a routine future examination was to be scheduled 
in February 1994, but there is no indication that such was 
ever scheduled. 

Following a claim for an increased rating filed in August 
2003, the Veteran underwent a VA examination in October 2003.  
At that time he reported daily pain in the left knee, and 
flare ups with strenuous activity.  The examiner noted there 
was no fatigue, weakness or lack of endurance, and he had a 
normal gait.  He was noted to have full range of motion with 
pain on extremes.  

Also of record were private treatment records dating from 
1995 to 2002 showing some complaints of knee pain.

In a January 2004 decision, the RO confirmed and continued 
the 40 percent evaluation, but noted that the evidence 
reflected improvement in his condition.  The RO noted that a 
routine future examination would be scheduled to determine 
whether such improvement was sustained. 

The future examination was scheduled in July 2006.  During 
that examination, he reported left knee pain but denied any 
stiffness or weakness.  He also reported having severe flare-
ups of left knee pain every three to four months, but with no 
limitation of motion during such flare-ups.  It was noted 
that the Veteran did not need any assistive aids for walking 
and that his disability was not productive of any 
incapacitating episodes of arthritis.  Examination of the 
left knee revealed no evidence of abnormal weight-bearing or 
ankylosis.  Active range of motion of the Veteran's left knee 
measured 110 degrees of flexion (with pain beginning at 100 
degrees) and 0 degrees of extension.  After repetition, 
active range of motion of his left knee was limited to 90 
degrees of flexion (due to pain) but remained at 0 degrees of 
extension.  Based on accompanying X-rays of his left knee, 
the Veteran was diagnosed with left knee degenerative joint 
disease.

In an April 2007 VA treatment record, the Veteran complained 
of left knee pain and swelling, but denied any locking or 
buckling.  Examination of the left knee revealed full range 
of motion.  Based on accompanying X-rays of his left knee, 
the Veteran was diagnosed with left patellofemoral 
maltracking with secondary patellofemoral arthritis.  It was 
noted that the Veteran could benefit from a lateral 
retinacular release and a patellofemoral debridement.

On August 28, 2007, the Veteran underwent a left knee 
arthroscopy with debridement of medial femoral condyle 
release and lateral retinacular release, as documented in VA 
treatment records.  A July 2008 rating decision granted a 
temporary evaluation of 100 percent, effective August 28, 
2007, based on surgical treatment necessitating 
convalescence, with an evaluation of 10 percent assigned from 
December 1, 2007.  See 38 C.F.R. § 4.30 (2009).  

Upon review of the record, the Board concludes that the 
reduction in the evaluation of the Veteran's internal 
derangement of the left knee was proper.  As noted above, the 
original 40 percent evaluation assigned was based on 
limitation of extension to 25 degrees.  All of the subsequent 
medical evidence dating prior to the February 1, 
2007reduction noted normal extension.  In this regard, the 
normal range of motion of the knee is from 0 degrees of 
extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate 
II (2009).

Under Diagnostic Code 5261, limitation of extension of the 
leg to 5 degrees warrants a noncompensable evaluation.  A 
10 percent evaluation requires that extension be limited to 
10 degrees.  A 20 percent evaluation requires that extension 
be limited to 15 degrees.  A 30 percent evaluation requires 
that extension be limited to 20 degrees.  A 40 percent 
evaluation requires that extension be limited to 30 degrees.  
A 50 percent evaluation requires that extension be limited to 
45 degrees.  38 C.F.R. § 4.71a.

Limitation of flexion of the leg to 60 degrees warrants a 
noncompensable evaluation.  Limitation of flexion of the leg 
to 45 degrees warrants a 10 percent rating.  A 20 percent 
evaluation requires that flexion be limited to 30 degrees.  A 
30 percent evaluation requires that flexion be limited to 15 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2009).

Both the October 2003 examination and the July 2006 
examination reflected 0 degrees (normal) extension.  The 2003 
examination noted normal flexion, while the 2006 examination 
noted, at worst, 90 degrees of flexion.  Both of these 
examinations reflect noncompensable limitation of motion of 
the left knee.  The Board notes that the Veteran has been 
diagnosed with arthritis, and the 10 percent evaluation 
assigned at the time of the reduction contemplates the 
Veteran's complaints of painful motion.  See DeLuca, 8 Vet. 
App. 202; see also 38 C.F.R. § 4.71a, Diagnostic Code 5003.  

The reduction in this case was initiated following two VA 
examinations which were as thorough, if not more so, as the 
one upon which the original evaluation was assigned.  These 
examinations reflected noncompensable range of motion 
findings, and the10 percent evaluation assigned by the RO 
contemplated painful motion.  As improvement was clearly 
shown since the initial award of 40 percent, the reduction 
was proper.  See 38 C.F.R. § 3.344(a). 

The Board notes that following the effective date of the 
reduction, VA treatment records continued to reflect 
noncompensable limitation of motion until such time as he 
underwent surgery.  In this regard, an April 2007 VA 
treatment note reflected full range of motion of the left 
knee.  While greater limitation of motion was noted during 
his period of convalescence following the surgery, the 
Veteran was assigned a temporary total evaluation for that 
period, with a return to 10 percent thereafter.  (The Veteran 
appealed that decision and those issues are addressed in the 
Remand section of this decision).  In any event, a July 2008 
VA examination reflected limitation of extension to 10 
degrees, which still corresponds to a 10 percent rating. 

The Board notes that the Veteran has provided argument 
concerning his symptoms and impact of his disability on 
employment.  However, the Board concludes that the medical 
findings on examination are of greater probative value than 
the Veteran's allegations regarding the severity of his left 
knee internal derangement during the period in question.  

The Board has considered whether there are other appropriate 
diagnostic codes applicable to the Veteran's left knee 
internal derangement that would provide support the 
assignment of rating higher than 10 percent at the time of 
the reduction.  However, as this disability has not been 
manifested by ankylosis, dislocation of semilunar cartilage, 
or malunion of tibia and fibula, Diagnostic Codes 5256, 5258, 
and 5262 do not apply.  38 C.F.R. § 4.71a (2009).  Moreover, 
as there is no objective evidence of flexion limited to at 
least 45 degrees during the period relevant to the reduction, 
a separate rating is not warranted under Diagnostic Code 
5260.  See VAOPGCPREC 9-2004 (permitting separate ratings for 
limitation of extension and flexion); 38 C.F.R. § 4.71a 
(2009).

In light of the evidence above, the Board finds that the 
Veteran's left knee internal derangement disability has 
improved since the original 40 percent evaluation was 
assigned.  Appropriate due process procedures were followed, 
and the reduction was based upon more than one examination.  
Therefore, the reduction from 40 percent to 10 percent 
effective February 1, 2007 was proper, and the appeal is 
denied. 


Instability of the Left Knee

A November 2003 rating decision granted a separate service-
connected rating of 10 percent, effective October 18, 2003 
for instability of the left knee, under Diagnostic Code 5257. 

Under Diagnostic Code 5257, knee impairment with recurrent 
subluxation or lateral instability is rated as 10 percent 
disabling when slight, 20 percent disabling when moderate, 
and 30 percent disabling when severe.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (2009).

The award was based on the findings of an October 2003 VA 
examination, which revealed some slight anteroposterior 
instability on objective examination.  His gait was noted to 
be normal.

During the VA joints examination in July 2006, the Veteran 
reported left knee pain and instability, but denied any 
"giving way," stiffness, or weakness.  It was noted that 
the Veteran did not need any assistive aids for walking.  
Examination of the left knee revealed no evidence of 
instability.  

In an April 2007 VA treatment record, the Veteran complained 
of left knee pain and swelling, but denied any locking or 
buckling.  Examination of the left knee revealed no 
instability.  Based on accompanying X-rays of his left knee, 
the Veteran was diagnosed with left patellofemoral 
maltracking with secondary patellofemoral arthritis.  It was 
noted that the Veteran could benefit from a lateral 
retinacular release and a patellofemoral debridement.  

As noted above, the evaluation for the Veteran's instability 
of the left knee had been in effect for less than 4 years at 
the time of the reduction, therefore the provisions of 
38 C.F.R. § 3.344 do not apply.  Following the finding of 
slight instability on the 2003 examination, the subsequent 
examination in 2006 noted the knee had no instability, nor 
was such noted on the April 2007 orthopedic treatment record.  
The 2006 examination was as thorough, if not more so, than 
the October 2003 examination.  The objective medical evidence 
fails to reflect instability during the relevant period prior 
to the reduction, and the criteria for a compensable rating 
under Diagnostic Code 5257 were not met.  

The Board notes that the Veteran has provided argument 
concerning his symptoms and the impact of his disability on 
employment.  However, the Board concludes that the medical 
findings on examination are of greater probative value than 
the Veteran's allegations regarding the severity of his left 
knee instability.  

In summary, due process procedures were appropriately 
followed, and the competent medical evidence reflects 
objective evidence of improvement.  As instability was no 
longer objectively shown, the reduction of the evaluation to 
a noncompensable rating was proper.


Other Considerations

The Board has also considered whether the Veteran's left knee 
disabilities presented an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of an extraschedular 
rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2009); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The 
threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 
(1993) ("[R]ating schedule will apply unless there are 
'exceptional or unusual' factors which render application of 
the schedule impractical.").  Here, the rating criteria 
reasonably described the Veteran's disability level and 
symptomatology during the relevant period, and provide for 
higher ratings for additional or more severe symptomatology 
than is shown by the evidence.  Thus, his disability picture 
was contemplated by the rating schedule, and the assigned 
schedular evaluations were, therefore, adequate.  See Thun v. 
Peake, 22 Vet. App. 111, 115 (2008).

In reaching the conclusion above, the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
Veteran's claims, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

The reduction from 40 percent to 10 percent for internal 
derangement of the left knee, status postoperative, was 
proper.

The reduction from 10 percent to 0 percent for instability of 
the left knee was proper.


REMAND

On August 28, 2007, the Veteran underwent a left knee 
arthroscopy with debridement of medial femoral condyle 
release and lateral retinacular release, as documented in VA 
treatment records.  A July 2008 rating decision granted a 
temporary evaluation of 100 percent, effective August 28, 
2007, based on surgical treatment necessitating 
convalescence, with an evaluation of 10 percent assigned from 
December 1, 2007.  See 38 C.F.R. § 4.30 (2009).  

In correspondence apparently received in October 2008, the 
Veteran expressed disagreement with the duration of the 
temporary total rating and the 10 percent assigned following 
the period of convalescence.  Accordingly, the Board is 
required to remand these issues to the RO for the issuance of 
a statement of the case.  See Manlincon v. West, 12 Vet. App. 
238 (1999).  After the RO has issued the statement of the 
case, the claims should be returned to the Board only if the 
Veteran perfects the appeal in a timely manner.  See 
Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).


Accordingly the issues are REMANDED for the following action:

Undertake all actions required by 38 
C.F.R. § 19.26, including issuance of a 
statement of the case, so that the 
Veteran may have the opportunity to 
complete an appeal on the issues of 
entitlement to an additional period of 
convalescence under 38 C.F.R. § 4.30 and 
entitlement to an evaluation greater than 
10 percent for left knee internal 
derangement from December 1, 2007 by 
filing a timely substantive appeal (if he 
so desires).  The issues should only be 
returned to the Board if a timely 
substantive appeal is submitted.

The Veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


